UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7093


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

LARRY ANTRON FRIDIE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:09-cr-00564-HMH-1;
8:16-cv-02015-HMH)


Submitted: March 23, 2017                                         Decided: April 4, 2017


Before NIEMEYER, SHEDD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Antron Fridie, Appellant Pro Se. Alan Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Antron Fridie seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 (2012) motion and denying his motion for reconsideration. The orders

are not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529

U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Fridie has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2